t c memo united_states tax_court menard inc petitioner v commissioner of internal revenue respondent john r menard petitioner v commissioner of internal revenue respondent docket nos filed date robert e dallman vincent j beres and robert j misey jr for petitioners christa a gruber j paul knap and michael calabrese for respondent this opinion supplements our previously filed opinion in menard inc v commissioner tcmemo_2004_207 supplemental memorandum opinion marvel judge on date we received and filed pursuant to rule petitioners’ motion for reconsideration of our memorandum opinion in menard inc v commissioner tcmemo_2004_207 menard i petitioners’ motion for reconsideration requests that we reconsider two parts of menard i our conclusion that john r menard’s mr menard compensation_for the taxable_year ended tye was not paid_by menard inc menards purely for mr menard’s services our ruling that part of exhibit 17-j summarizing the compensation of menards’s officers for years before tye is not admissible with respect to petitioners contend that we misinterpreted the opinion of the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 in deciding whether the compensation paid to mr 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times 2this case is appealable barring a stipulation to the contrary to the court_of_appeals for the seventh circuit we are obligated by 54_tc_742 affd 445_f2d_985 10th cir to apply the independent_investor_test articulated by the court_of_appeals in exacto continued menard during tye was purely for services as required by sec_162 and sec_1_162-7 income_tax regs petitioners argue that exacto spring corp eliminated the multifactor test not only for testing whether the compensation was reasonable but also for testing whether the compensation was paid purely for services and that it substituted a bad faith standard for determining whether compensation was paid purely for services with respect to petitioners contend that all of exhibit 17-j is relevant and that we made factual findings inconsistent with our ruling excluding information in exhibit 17-j dealing with years before tye petitioners allege that we must have relied on the excluded part of exhibit 17-j to find certain facts and that we should revisit our ruling to correct the mistake this supplemental memorandum opinion rejects petitioner’s contentions for the reasons set forth below background we adopt the findings_of_fact in menard i for convenience and clarity we repeat below the previously found facts necessary continued spring corp v commissioner 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 3our ruling with respect to exhibit 17-j is set forth in n of menard i for the disposition of this motion and we supplement those findings with additional facts as appropriate menards is an accrual basis taxpayer and has a fiscal_year ending january for tax and financial reporting purposes menards timely filed form_1120 u s_corporation income_tax return for tye on which it reported dollar_figure billion of gross revenue and dollar_figure of taxable_income menards was incorporated in in wisconsin since its incorporation menards has been primarily engaged in the retail_sale of hardware building supplies paint garden equipment and similar items menards has approximately stores in nine midwestern states and is one of the nation’s top retail home improvement chains third only to home depot and lowe’s during tye mr menard the controlling shareholder of menards served as its president and chief_executive_officer ceo mr menard’s compensation_for tye consisted of the following item base salary regular weekly payroll base salary paid in december 5-percent bonus instant profit sharing christmas gift bond total amount dollar_figure big_number big_number big_number big_number by comparison the ceos of menards’s two closest competitors received compensation in tye as follows company home depot lowe’s compensation dollar_figure big_number for tye both home depot and lowe’s had substantially greater gross revenue revenue growth and net_income than menards but menards had the highest return on equity and return on assets of the three companies after applying the independent_investor_test established by the court_of_appeals for the seventh circuit in exacto spring corp v commissioner supra and after considering evidence of ceo compensation paid_by comparable companies as required by sec_1_162-7 income_tax regs we concluded that menards’s rate of return on equity was sufficient to create a rebuttable_presumption that mr menard’s compensation_for tye was reasonable in amount but that the presumption of reasonableness was rebutted by evidence drawn from comparable companies that mr menard’s compensation was not reasonable after evaluating the evidence we held that mr menard’s salary for tye was reasonable to the extent of dollar_figure and allowed menards a deduction for that amount as an alternative basis for our decision we decided whether mr menard’s compensation was payment purely for services rendered or was instead a disguised_dividend in exacto spring corp v commissioner supra pincite the court_of_appeals for the seventh circuit stated that the primary purpose of sec_162 is to prevent corporations from disguising dividends as salary the court_of_appeals explained that in addition to satisfying the independent_investor_test for compensation to qualify as a deductible business_expense the compensation must be a bona_fide expense id pincite the court_of_appeals described as material to this inquiry any evidence showing that the company did not in fact intend to pay the ceo that amount as salary that the ceo’s salary really did include a concealed dividend though it need not have id a taxpayer’s intent with respect to the payment of compensation is a question of fact that must be decided on the basis of the facts and circumstances e g 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir after reviewing the relevant facts and circumstances we concluded that a portion of mr menard’s salary the amount in excess of dollar_figure was not paid purely for services in support of our conclusion we emphasized several facts menards a closely_held_corporation had never paid a dividend menards’s board_of directors awarded mr menard a bonus equal to percent of menards’s net_income before taxes without making any effort to evaluate whether the bonus combined with other components of mr menard’s compensation would result in the payment of excessive and unreasonable_compensation the 5-percent bonus was paid pursuant to a formula and was subject_to a reimbursement agreement that required mr menard to reimburse menards if any portion of the bonus was disallowed as a deduction for tye the formula resulted in a bonus that when added to mr menard’s other compensation substantially exceeded the compensation paid to ceos in comparable companies petitioners timely filed a motion for reconsideration of our opinion in the motion petitioners challenged our evidentiary ruling excluding as irrelevant the portion of exhibit 17-j that summarized menards’s officer compensation_for taxable years ended before and challenged our application of the purely for services prong of the sec_162 test for the deductibility of compensation in support of their motion petitioners argued with respect to exhibit 17-j that other tax years may be relevant to the years in issue by showing a pattern of behavior with respect to the purely for services prong of the sec_162 test petitioners argued that the holding of the court_of_appeals for the seventh circuit requires a finding of bad faith by the taxpayer and there has been no bad faith in this case discussion i admissibility of excluded portion of exhibit 17-j petitioners argue that information regarding menards’s officer compensation_for taxable years ended before may be relevant as part of a continuing pattern of activity but they do not explain how the information has any relevance to the two- prong test for evaluating the deductibility of compensation under sec_162 the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir has made it abundantly clear that we must use the independent_investor_test to ascertain whether a ceo’s compensation is reasonable in the first instance under the independent_investor_test if a hypothetical independent investor would consider the rate of return on his investment in the taxpayer corporation a far higher return than he had any reason to expect the compensation paid to the corporation’s ceo is presumptively reasonable id pincite that presumption may be rebutted however if an extraordinary event was responsible for the company’s profitability or if the executive’s position was merely titular and his job was performed by someone else id in menard i we concluded that the presumption could also be rebutted by evidence that comparable publicly traded corporations paid substantially less compensation to their ceos than the amount_paid by a closely_held_corporation and we held that the presumption of reasonableness that attached to mr menard’s tye compensation had been rebutted by evidence that his compensation greatly exceeded the compensation paid_by menards’s chief competitors to their ceos as respondent points out in his response to petitioners’ motion petitioners make no attempt to explain why evidence of mr menard’s compensation_for taxable years ended before has any relevance to our analysis under the independent_investor_test established in exacto spring corp the independent_investor_test focuses on the rate of return on equity for the year the compensation is paid the presumption of reasonableness created by a qualifying rate of return is rebutted either by evidence that something other than the ceo’s services generated or contributed to that year’s rate of return or by evidence that the marketplace considered the ceo’s compensation_for that year to be unreasonable petitioners have failed to explain how evidence of mr menard’s compensation in taxable years ended before is relevant to any aspect of the independent_investor_test petitioners also failed to present any argument regarding why this evidence is relevant to the purely for services prong of the sec_162 test for deducting compensation the burden of demonstrating an exhibit’s relevance is on the party seeking its admission 493_us_342 moreover a court has broad discretion to determine the admissibility of evidence based on remoteness in time 521_f2d_465 10th cir the parties stipulated that compensation information for tye date to date was admissible and in accordance with the parties’ stipulation we admitted that part of exhibit 17-j containing compensation information for those years respondent points out that the issue is not whether historical compensation information is or might be relevant the issue is how much historical compensation information is admissible petitioners have not shown that the ruling excluding that part of exhibit 17-j containing compensation information for taxable years ended before date is an abuse of our discretion in support of their argument petitioners contend that we relied in menard i on the unadmitted part of exhibit 17-j in their motion petitioners focus on two factual statements in menard i the first is that mr menard has received an annual bonus since slip op pincite and the second is that the percent bonus generally increased each year slip op pincite petitioners link the two statements together and claim that the court must have relied on the unadmitted part of exhibit 17-j to make them petitioners’ claim is inaccurate our statement that mr menard has received an annual bonus since is supported by exhibit 16-j by the uncontroverted testimony of al pitterle and by paragraph of the stipulation of facts our statement that the 5-percent bonus generally increased each year is supported by the admitted part of exhibit 17-j which indicated that mr menard’s compensation and his 5-percent bonus generally increased each year from tye date through date because petitioners have failed to demonstrate that compensation information for taxable years ended before date is relevant and that we relied on the unadmitted portion of exhibit 17-j contrary to our ruling we reject petitioners’ arguments with respect to exhibit 17-j ii bad faith petitioners’ argument that exacto spring corp imposes a bad faith requirement for determining whether compensation is a disguised_dividend is derived entirely from a single statement in that opinion the fact that the president shareholder’s salary at issue was approved by the other owners of the corporation who had no incentive to disguise a dividend as salary goes far to rebut any inference of bad faith here which in any event the tax_court did not draw and the government does not ask us to draw exacto spring corp v commissioner f 3d pincite petitioners conclude from the above-quoted statement that the court_of_appeals for the seventh circuit rejected the multifactor test for both prongs of the sec_162 compensation test and that the court_of_appeals now requires a showing of bad faith before we can conclude that compensation was not paid purely for services we reject petitioners’ argument we cannot discern any intention on the part of the court_of_appeals to incorporate a bad faith requirement into the analysis of whether compensation is paid purely for services the court_of_appeals in exacto spring corp referenced the two-prong test under sec_162 and stated that deductible compensation under sec_162 must be both reasonable in amount and a payment purely for services id pincite in addressing the hypothetical case of a ceo who rendered no services to his company yet received a substantial salary the court_of_appeals stated as follows the multi-factor test would not prevent the tax_court from allowing a deduction in such a case even though the corporation obviously was seeking to reduce its taxable_income by disguising earnings as salary the court would not allow the deduction but not because of anything in the multi-factor test rather because it would be apparent that the payment to the employee was not in fact for his services to the company sec_1_162-7 id pincite the court_of_appeals did not reject sec_1_162-7 income_tax regs instead as evidenced by the above quotation the court_of_appeals cites and relies on it for the proposition that compensation that is not paid purely for services is not deductible under sec_162 sec_1_162-7 income_tax regs speaks specifically to the purely for services prong of the test under sec_162 it states as follows any amount_paid in the form of compensation but not in fact as the purchase_price of services is not deductible an ostensible salary paid_by a corporation may be a distribution of a dividend on stock this is likely to occur in the case of a corporation having few shareholders practically all of whom draw salaries if in such a case the salaries are in excess of those ordinarily paid for similar services and the excessive payments correspond or bear a close relationship to the stockholdings of the officers or employees it would seem likely that the salaries are not paid wholly for services rendered but that the excessive payments are a distribution of earnings upon the stock as respondent points out there is nothing in exacto spring corp to indicate that the court_of_appeals now requires a finding of bad faith to support a conclusion that some part of an executive’s salary is not purely for services or that the court_of_appeals has rejected sec_1_162-7 income_tax regs fact that salaries are higher than those ordinarily paid for similar services is evidence that the salaries are probably not paid solely for services rendered payments to employee shareholders of closely held corporations merit strict scrutiny exacto spring corp v commissioner f 3d pincite 147_f3d_96 2d cir remanding tcmemo_1995_135 sec_1_162-7 income_tax regs mr menard owned directly percent of the voting_stock and percent of the nonvoting_stock of menards the only other shareholders were primarily members of his family or trusts established for the benefit of mr menard and family members the majority of menards’s board_of directors in tye were family members from its incorporation in through and including tye menards had never paid a dividend petitioners have failed to convince us that a finding of bad faith is required before we can decide that a portion of mr menard’s compensation was not paid purely for his services as ceo iii conclusion for the above-described reasons we shall deny petitioners’ motion for reconsideration an appropriate order denying petitioners’ motion for reconsideration will be issued
